Citation Nr: 1102331	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to a compensable evaluation for the residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from January 1942 to 
November 1945.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from two different rating actions of two different 
Department of Veterans Affairs Appeals Regional Offices (ROs).  
In March 2008, the RO in Huntington, West Virginia denied claims 
for service connection for asbestosis and hearing loss.  In July 
2009, the RO in Nashville, Tennessee denied a claim for a 
compensable evaluation for the residuals of malaria.  The claims 
are currently under the jurisdiction of the RO in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

In February 2010, the Veteran filed a formal appeal for his 
claims for service connection for asbestosis and hearing loss.  
He stated he did not want a hearing.  At the same time as these 
issues were being sent to the Board for adjudication, a Statement 
of the Case (SOC) was issued for his claim for a compensable 
evaluation for the residuals of malaria.  In December 2010, the 
Veteran filed an appeal for his claim for a compensable 
evaluation for the residuals of malaria.  He requested a Board 
Videoconference hearing on that form.  Also on the form, the 
Veteran mentioned his appeals regarding his claims for service 
connection signaling that he also intended to address those 
issues at a hearing.  The RO accepted the appeal.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.  On remand, the Veteran 
should be scheduled for a Board Videoconference hearing so that 
all issues may be discussed.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

Schedule the Veteran for a Videoconference 
hearing before a Veterans Law Judge at the 
RO and provide appropriate notification to 
the Veteran.  After the Videoconference 
hearing has been conducted, or if the 
appellant withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims folder should be returned to the 
Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

